United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CENTERS FOR DISEASE
CONTROL, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Darryl A. Hines, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1646
Issued: December 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 22, 2008 appellant filed an appeal of a nonmerit decision of the Office of
Workers’ Compensation Programs, dated February 21, 2008, denying her request for
reconsideration as it was untimely and did not establish clear evidence of error. Because more
than one year has elapsed between the most recent merit decision of the Office dated June 2,
2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
On February 21, 2006 appellant, then a 48-year-old public health adviser, filed an
occupational disease claim, CA-2 form, alleging “toxic reaction to occupational exposure to

chemical irritant contained in paint.” She noted that she first realized the condition was causally
related to her federal employment on September 12, 2005. In support of her claim, appellant
submitted an undated letter from Dr. Elise C. Morris, a specialist in allergy and immunology,
stating that appellant’s symptoms were “suggestive” of a hypersensitivity reaction or toxic
reaction due to chemicals in the workplace. Dr. Morris stated that she had received a letter from
a Mark Wilson, an industrial hygienist, stating that he had sampled the air in appellant’s office
and did not detect any volatile organic compounds.
By letter dated April 20, 2006, the Office notified appellant that the evidence submitted
was insufficient because it lacked a conclusive diagnosis from a physician. In response to this
letter, appellant submitted additional statements from herself, medical records from Peachtree
Allergy and Asthma Clinic, a Form CA-20 and duplicate CA-2 forms. In a report dated March 2,
2006, Dr. Theodore Lee, Board-certified in allergy and immunology, stated that appellant’s
diagnosis as: episodic bronchial constriction associated with vasomotor rhinitis. In a form
report dated April 27, 2006, Dr. Lee stated that appellant’s diagnosis was: bronchial
hyperresponsiveness and vasomotor rhinitis and indicated by checkmark that this condition was
causally related to her employment.
By decision dated June 2, 2006, the Office denied appellant’s claim because the medical
evidence submitted did not demonstrate that the alleged condition was related to employmentrelated events as required by the Federal Employees’ Compensation Act.
By letter dated June 2, 2006, appellant requested an oral hearing before the Branch of
Hearings and Review. An oral hearing was granted and scheduled for November 30, 2006.
Appellant failed to appear. By letter dated January 9, 2007, the Office informed appellant that as
she had not contacted the Office prior to or subsequent to the scheduled hearing to explain her
failure to appear, therefore, because of her unexplained failure to appear at the scheduled
hearing, the Branch of Hearings and Review deemed her to have abandoned her request for a
hearing.
By letter dated January 7, 2008, appellant requested review of her claim through
Senator Saxby Chambliss’ office. She submitted a statement dated August 16, 2007 from
Dr. Susan Tanner, her treating physician, concerning her condition and prognosis. Dr. Tanner
diagnosed appellant as suffering from severe allergic and autonomic nervous system dysfunction
when exposed to certain chemical compounds, particularly volatile aromatics, including,
cleaning products, gasoline and solvents. She concluded that appellant was unable to complete
“normal daily activities” without assistance including cleaning and cooking, interacting with
friends and family. Dr. Tanner explained that appellant must maintain a dust and irritant free
living space, limit exposure to fragrances, avoid fumes from plastics, rubber, paint,
formaldehyde, and exposure to extreme weather conditions. She stated that appellant’s
prognosis was guarded and she should avoid exposure to irritants whenever possible. Appellant
also submitted a June 2007 report from Dr. Diane Bennett-Johnson, an internist, who noted that
over the past year appellant had been having symptoms consistent with multiple chemical
sensitivity illness. Dr. Bennett-Johnson recommended that appellant’s employment be changed
to avoid chemical triggers. Appellant also submitted a memorandum dated November 27, 2007
from an employing establishment physician, Dr. Patricia M. Simone, who concluded that
appellant was no longer qualified to perform the essential duties of her position.

2

By decision dated February 21, 2008, the Office found that appellant’s request for review
was untimely filed. It performed a limited review of the evidence submitted to ascertain whether
the evidence submitted demonstrated clear error on the part of the Office at the time of the
original decision. The Office concluded that the evidence submitted did not manifest on its face
that it committed clear error and denied appellant’s request for reconsideration.
LEGAL PRECEDENT
Section 8128(a) of the Act does not entitle a claimant to a review of an Office decision as
a matter of right.1 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.2 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority. One such limitation is that
the Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.3 If submitted by mail, the application
will be deemed timely if postmarked by the U.S. Postal Service within the time period allowed.
If there is no such postmark, or it is not legible, other evidence such as (but not limited to)
certified mail receipts, certificate of service, and affidavits, may be used to establish the mailing
date.4 In the absence of this evidence, the Office procedures state that the date of the
reconsideration request letter should be used to determine timeliness.5 The Board has found that
the imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted the Office under 5 U.S.C. § 8128(a).6
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.7 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review
shows clear evidence of error on the part of the Office.8
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by the Office.9 The evidence must be positive, precise and explicit and
1

Thankamma Mathews, 44 ECAB 765, 768 (1993).

2

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

3

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
4

20 C.F.R. §§ 10.607; 10.608(b).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).

6

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 1 at 769; Jesus D. Sanchez, supra note 2 at 967.

7

Rex L. Weaver, 44 ECAB 535 (1993).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

3

must be manifested on its face that the Office committed an error.10 Evidence which does not
raise a substantial question concerning the correctness of the Office s decision is insufficient to
establish clear evidence of error.11 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.12 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.13 To
show clear evidence of error, the evidence submitted must not only be of sufficient probative
value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.14 The Board makes
an independent determination of whether an appellant has submitted clear evidence of error on
the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.15
ANALYSIS
The Office correctly determined that appellant’s request for reconsideration was untimely
filed. The last merit decision in the case was dated June 2, 2006. The one-year time limitation
began running June 3, 2006. Therefore, because appellant’s request for reconsideration was
submitted January 7, 2008, after the one-year time limit had expired, the request was untimely.
But even when an application for review is untimely, the Office will undertake a limited
review to determine whether the application presents clear evidence that the final merit decision
was in error. Office procedures provide that the term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that
the Office made an error (for example, proof of a miscalculation in a schedule award). Evidence
such as a detailed, well-rationalized report, which if submitted prior to the Office’s denial, would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error and would not require a review of a case.
The Office denied appellant’s occupational disease claim on the grounds that she failed to
submit medical opinion evidence establishing a causal relationship between her diagnosed
autonomic nervous system dysfunction and the duties of her federal position as a public health
adviser. Appellant submitted reports prepared during the year 2007 from Drs. Tanner, BennettJohnson and Simone in support of her request for reconsideration. These letters indicate that
appellant has been diagnosed with severe allergic and autonomic nervous system dysfunction
and that her medical condition deteriorated in 2007. The evidence submitted in support of
10

See Leona N. Travis, 43 ECAB 227 (1991).

11

See Jesus D. Sanchez, supra note 2.

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

See Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied, 41 ECAB 458 (1990).

15

Gregory Griffin, supra note 3.

4

appellant’s untimely request for reconsideration also supports that appellant was found to be
“unfit” for duty by the employing establishment because she could no longer travel. The
evidence submitted by appellant however is not sufficient to establish clear evidence of error on
the part of the Office in denying appellant’s claim for lack of rationalized medical evidence
supporting causal relationship between the medical diagnosis and appellant’s employment.
The new evidence submitted in support of the untimely request for reconsideration is not
of sufficient probative value to prima facie shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of the Office’s decision. While the
evidence does offer a diagnosis of appellant’s condition, it lacks the requisite detailed discussion
of appellant’s employment work duties and any semblance of medical reasoning in support of a
finding of causal relationship between appellant’s diagnosed condition and factors of her federal
employment.
The Office reviewed the evidence appellant submitted and properly found it to be
insufficient to prima facie shift the weight of the evidence in favor of appellant. Consequently,
the evidence submitted by appellant on reconsideration is insufficient to establish clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review. The Board finds that the Office did not abuse its discretion in denying further merit
review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of the Office in her reconsideration request dated January 7, 2008. Inasmuch as
appellant’s reconsideration request was untimely filed and failed to establish clear evidence of
error, the Office properly denied further review on February 21, 2008.

5

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

